Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamata (JP 2010282762 A, English Translation)
Regarding claim 1, Kamata teaches a light source (Fig.10) comprising: a housing 8 forming a first channel having an upper planar wall and a lower planar wall, a housing front wall  (entire housing 5 and the corresponding lighting elements and components 1,3 and 6 are considered as the housing front wall) extending vertically between the upper planar wall and lower planar wall, and an open back section (the open section wherein the wire is shown to protrude out on 8)  opposite the front wall; a light cover (5,1,3,6 ) positioned at the housing front wall; and an electrical chassis 84 (power supply circuit box) positioned within the channel, the electrical chassis including a chassis rear wall that at least partially closes the open back section, a chassis front wall (the chassis front wall is the wall that faces the LED elements 5,1,3,6) supporting a plurality of LEDs 2 oriented to emit light through the light cover, the electrical chassis forming a second channel within the first channel, the second channel including electronics (because it is a power supply circuit box).

Regarding claim 2, Kamata teaches a light source (Fig.10), wherein the light cover (light cover is considered to be 1,3,5,6 because it the light emitting holding module) is connected directly to the electrical chassis and extends through the front wall.

Regarding claim 5, Kamata teaches a light source (Fig.10), wherein the first channel and second channel are both generally U-shaped (8 and 84, since 84 without a top cover facing 5 which has been screwed it, will be of a U-shape).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata
Regarding claim 3, Kamata teaches a light source (Fig.10), wherein the chassis side wall defines a wire receiving opening but does not teach the chassis rear wall defines a wire receiving opening, however it would have been obvious to one of ordinary skill in the art, to form the wire receiving opening in the chassis rear wall, instead of the chassis side wall, since the change of location of the opening from the side to the rear of the chassis box involves routine skill in the art in order to achieve a shorter route for the wiring through the opening, to the exterior of the lighting device.

Regarding claim 4, Kamata teaches a light source (Fig.10), wherein the electrical chassis includes a top section that is closed with fasteners, however it does not teach an open top section, however it would have been obvious to one of ordinary skill in the art, to keep the top section of the chassis as open, instead of closing it with fasteners, since keeping some sections of the chassis open or enclosed involves routine skill in the art in order to optimally arrange the electronics and wiring within the chassis.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Erikson (US 20170089557 A1)
Regarding claim 1, Erikson teaches a light source (at least Fig.1 and Fig.10 and 9 ) comprising: a housing A115 forming a first channel having an upper planar wall and a lower planar wall, a housing front wall extending vertically between the upper planar wall and lower planar wall, and an open back section (open top side as shown)  opposite the front wall; a light cover (the side that is opposite of the open side, which is not shown in Fig.1, but is shown as B530/[0082] in Fig.9 and B630 in Fig.10 ) positioned at the housing front wall; and an electrical chassis B551/B651 (electronics housing in Fig.9 and 10) positioned within the channel, the electrical chassis including a chassis rear wall that at least partially closes the open back section, a chassis front wall supporting a plurality of LEDs (626B in Fig.10) oriented to emit light through the light cover (B630), the electrical chassis forming a second channel within the first channel, the second channel including electronics (because B551/B651 is an electronics housing).

Regarding claim 4, Erikson teaches a light source (Fig.10), wherein the electrical chassis includes an open top section (see B650 in Fig.10).


                                                     Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875